Case 2:20-cv-00240-JRG Document 16-4 Filed 07/16/20 Page 1 of 2 PageID #: 1687




                            Exhibit C
          Cornershop's Response to
         Instacart's Cease and Desist
Case 2:20-cv-00240-JRG Document 16-4 Filed 07/16/20 Page 2 of 2 PageID #: 1688




July 14, 2020

Via E-mail

Morgan Fong
Maplebear Inc. dba Instacart
50 Beale Street, Suite 600
San Francisco, CA 94105
morgan@instacart.com

Re:    Response to Demand to Cease and Desist

Dear Mr. Fong:

Cornershop is in receipt of your letter dated July 13, 2020. Thank you for bringing this to
Cornershop’s attention as Cornershop takes matters like this very seriously. Although
Cornershop denies the allegations in the letter regarding misappropriation, unfair competition
and otherwise, Cornershop would prefer to move forward amicably. As a result, Cornershop has
ceased the activities described in your letter and, accordingly, believes the matter has now been
resolved. This letter should not be construed as an admission of wrongdoing and Cornershop
reserves all rights and defenses. Should you have any questions, please direct all further
correspondence on this matter to my attention.

Kind regards,



Robin Stenerson
General Counsel
Cornershop
